Citation Nr: 1530151	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment of retroactive VA compensation for the period from May 9, 2005 to December 1, 2006.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to November 1967 and from February 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  By rating decision issued in April 2007, the Veteran was awarded service connection for prostate cancer at a 20 percent disability rating, effective May 9, 2005.  VA appropriately withheld compensation through May 1, 2007 to allow time for the military service department to reduce the Veteran's retirement pay by the amount of VA compensation to which the Veteran was entitled. 

2.  In November 2007, the Veteran was awarded combat-related special compensation (CRSC pay) by the Department of Navy for his service-connected prostate cancer evaluated as 20 percent disabling effective in May 2007.

3.  In September 2008, the RO awarded retroactive pay to the Veteran to account for the time period from December 1, 2006 to April 30, 2007.

4.  The Defense Finance and Accounting Service (DFAS) confirms the Veteran is in receipt of CRSC payments for his service-connected prostate cancer which has been evaluated as 20 percent disabling effective, December 1, 2006.
 
5.  The Veteran has not argued or presented evidence that there was any duplicate withholding of both VA compensation and retirement pay. 

6.  The evidence of record demonstrates that VA has paid the Veteran the compensation he has been entitled to since December 1, 2006.


CONCLUSION OF LAW

Entitlement to receipt of retroactive VA compensation for the period from May 9, 2005 to December 1, 2006 is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.31, 3.400, 3.700, 3.750 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, because the law is dispositive of the issue addressed herein, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

In this matter, the Veteran essentially contends that he is due the retroactive payment for the period from May 2005 to December 2006 for his service-connected prostate cancer disability which has a 20 percent rating.  The Veteran is in essence seeking concurrent payment of his military retirement pay and VA disability compensation for the period from May 9, 2005 to November 30, 2006.

In an April 2007 rating decision, the RO granted service connection for prostate cancer at a 20 percent disability rating, granted service connection at a noncompensable rating for erectile dysfunction and granted entitlement to special monthly compensation (SMC) based on anatomical loss of a creative organ, all effective May 9, 2005.  VA notified the Veteran that it would be withholding all of the Veteran' s compensation until May 1, 2007 in order to percent a double payment as the Veteran's retirement pay continued.  Effective May 1, 2007, the Veteran was to be paid his full VA compensation at the rate to which he was entitled.

There is a general prohibition on the concurrent payment of military retirement pay and VA disability compensation pay without a waiver.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  VA regulations also contain the prohibition.  See 38 C.F.R. § 3.750(b) (3).  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods.  This was done to avoid an overpayment. 

Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).    

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. 107- 314, § 636, in December 2002. The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.

CRSC became effective June 1, 2003. Under a prior version of the law, CRSC was payable when a Veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disability.  See Veterans Benefits Administration (VBA) M21-1R, Part III, Subpart v, 5.A.7.  Under an amended version, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC was that the Veteran had to have completed 20 years of service and have a qualifying combat- related disability.  The change in law was codified at 10 U.S.C. § 1413a.  Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat. The military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id. The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2014). 

In a June 2007 letter, the Department of the Navy awarded the Veteran CRSC pay for his service-connected prostate cancer, evaluated as 20 percent disabling, effective May 2007. 

A November 2007 letter from the Department of the Navy superseded the June 2007 letter.  However, the November 2007 letter also awarded the Veteran CRSC pay for his service-connected prostate cancer, evaluated as 20 percent disabling, effective May 2007.  The letter noted that the VA effective date was December 2006.

In a September 2008 letter, the Los Angeles RO informed the Veteran that based on the military retired pay filed and VA records, he was entitled to a retroactive CRSC compensation payment of $1,570.00.  This payment covered the amount from December 1, 2006 to April 30, 2007.

In his October 2008 Notice of Disagreement (NOD), the Veteran contends that the starting date of his payment should not have been December 1, 2006, but rather May 9, 2005 which was the date he filed for VA compensation and the effective date of his service-connected disabilities.

In the present case, the evidence of record shows that VA has not withheld any portion of the 20 percent awarded for the Veteran's service-connected prostate cancer, which is the disability for which CRSC pay was awarded in June 2007, except for the time from May 2005 to December 2006.

Such withholding was appropriate at that time to avoid an overpayment while the applicable service department made an adjustment to the Veteran's retirement pay.  While the CRSC permits veterans to receive both VA compensation and retirement pay, CRSC was not effective until May 2007.  Consequently, the basic rule that a veteran cannot receive both VA compensation and retirement pay is applicable to the awarded 20 percent for the service-connected prostate cancer for the period from May 2005 to December 2006.

Hence, the RO's withholding of VA compensation for the 20 percent pay for the service-connected prostate disorder from May 9, 2005 to November 30, 2006, was appropriate unless his retirement pay was adjusted early resulting in duplicate withholding, which he has neither argued nor shown.  Additionally, effective December 1, 2006, the Veteran was awarded the full combined compensation of 20 percent he was awarded in the April 2007 rating decision.  

Parenthetically, the Board notes that CRDP might hypothetically provide an avenue for increased, retroactive payment of his MRP and VA service-connected disability compensation.  However, the Veteran is not in receipt of CRDP.

Additionally, VA is not the agency responsible for making the determination of CRDP eligibility in the first instance.  The Veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See VBA M21-1R, Part III, Subpart v, 5.A.6; see also 10 U.S.C. § 1414 (West 2002).  Once a determination on eligibility has been made by DFAS, and notice provided to VA, the Veteran's compensation can be adjusted accordingly.  But, here, the RO's communication with DFAS has only confirmed that the Veteran is still under the CRSC program.  Again, the VA generally, and the Board in particular, cannot address determinations of eligibility to CRDP in the first instance.  Thus, the Board's sole focus in this appeal is any effect that the CRSC program has on concurrent pay. 

When the Veteran in the case at hand was awarded VA disability compensation, the RO determined that the Veteran did not meet any statutory or regulatory criteria for concurrent receipt of retired pay and VA compensation benefits.  38 C.F.R. § 3.750 (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).  The Board reaffirms that duplicate retired military pay benefits and VA compensation benefits are precluded by law in this case, as the Veteran was not in receipt of VA disability compensation benefits at a rate of 50 percent or higher for the time period prior to December 1, 2006.  Therefore, the Veteran was not entitled to receive VA compensation benefits in addition to the military retirement benefits that he had already been paid.

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to payment of retroactive VA compensation for the period from May 9, 2005 to December 1, 2006 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


